DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/13/2020 has been entered.  Claims 1-19 are pending in the application.  The amendments to the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed on 8/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-3, 10, 12, and 14-16 are objected to because of the following informalities: 
-Claim 1, line 10: please correct “force” to “a first force”.
-Claim 1, line 13: please correct “a force” to “a second force”.
-Claim 1, line 14: please correct “the force” to “the first force”.

-Claim 3, line 2: please correct “the force” to “the first force”.
-Claim 10, line 3: please correct “the movement of” to “movement of”.
-Claim 12, line 3: please correct “the movement of” to “movement of”.
-Claim 14, line 2: please correct “a force” to “a first force”.
-Claim 14, page 6, line 4: please correct “at the bend” to “at the bend of the non-linear needle path”.
-Claim 14, page 6, line 8: please correct “a force” to “a second force”.
-Claim 14, page 6, line 9: please correct “the force” to “the first force”.
-Claim 14, page 6, line 11: please correct “the force” to “the second force”.
-Claim 15, line 1: please correct “the first bend” to “the bend”.
-Claim 16, line 2: please correct “the force” to “the first force”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movement mechanism” in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ethelfeld (US Patent Application Publication No. 2006/0142698).
Regarding claim 1, Ethelfeld discloses a device (see Figs. 10A-D) comprising:
a patch pump (not shown, the embodiments of Figs. 9A-C and 10A-D are needle inserters to be used with the patch pump type devices of Figs. 4-6 – see par. [0059], [0079], [0082]) comprising a non-linear needle path (path followed by needle 461 is shown as non-linear - see Figs. 10A-D), the non-linear needle path comprising a bend (path followed by needle 461 shows a bend in Figs. 10A-D);
a rigid needle (461) located in the non-linear path (see Figs. 10A-D), the rigid needle (461) having a length and circular cross-section along the length and comprising a first material, wherein the first material enables the rigid needle to maintain a bend at the bend when traversing the non-linear needle path (see par. [0079]-[0080]);
a movement mechanism (movement mechanism formed by actuation member 430 and springs 454/464; From Applicant’s Specification (par. [0035]), the corresponding structure for “a movement mechanism” is a movable member with two springs.) forming a portion of the non-linear needle path such that the rigid needle (461) is contained within the movement mechanism (430) (see Fig. 10D - where the needle 461 is contained within spring 454 which is part of the movement mechanism 430/454/464), the movement mechanism (430/454/464) configured to apply force on a first end (end of needle 461 attached to needle carrier 463) of the rigid needle (461) to cause the rigid needle (461) to traverse the non-linear needle path from a first needle position (position of needle 461 shown in Fig. 10A-B and 10D) to a second needle position (position of needle 461 shown in Fig. 10C); and
a cannula (451) configured to receive a force from a second end (left end of needle 461 shown in Figs. 10A-D) of the rigid needle (461) (note: deflecting structure 

Regarding claim 3, Ethelfeld discloses the device of claim 1, wherein the cannula (451) is further configured to enter a user's body due to the force applied by the movement mechanism (430/454/464) (see par. [0079]-[0080]).

Regarding claim 4, Ethelfeld discloses the device of claim 1, further comprising a retraction spring (464) configured to retract the rigid needle (461) from the second needle position (position of needle 461 shown in Fig. 10C) to the first needle position (position of needle 461 shown in Fig. 10A-B and 10D) (see par. [0079]-[0080]).

Regarding claim 5, Ethelfeld discloses the device of claim 4, wherein the cannula (4510 is configured to remain in the second cannula position (position of cannula 451 in Figs. 10C-D) when the rigid needle (461) is retracted from the second needle position (position of needle 461 shown in Fig. 10C) to the first needle position (position of needle 461 shown in Fig. 10A-B and 10D) (see par. [0079]-[0080]).

Regarding claim 10, Ethelfeld discloses the device of claim 1, further comprising an insertion spring (464) configured to extend from a first insertion spring position (compressed, position of spring 464 in Fig. 10B) to a second insertion spring position (extended, position of spring 464 in Fig. 10D) to facilitate the movement of the movement mechanism (430/454/464) from a first movement mechanism position (position of movement mechanism 430/454/464 in Fig. 10B) to a second movement mechanism position (position of movement mechanism 430/454/464 in Fig. 10D).

Regarding claim 11, Ethelfeld discloses the device of claim 10, wherein the insertion spring (464) is configured to compress from the second insertion spring position (extended, position of spring 454 in Fig. 10D) to the first insertion spring position (compressed, position of spring 464 in Fig. 10B) as the movement mechanism (430/454/464) moves from the second movement mechanism position (position of movement mechanism 430/454/464 in Fig. 10D) to the first movement mechanism position (position of movement mechanism 430/454/464 in Fig. 10B).

Regarding claim 12, Ethelfeld discloses the device of claim 1, further comprising a retraction spring (464) configured to compress from a second retraction spring position (extended, position of spring 464 in Fig. 10D) to a first retraction spring position (compressed, position of spring 464 in Fig. 10B) to facilitate the movement of the movement mechanism (430/454/464) from a second movement mechanism position 

Regarding claim 13, Ethelfeld discloses the device of claim 12, wherein the retraction spring (464) is configured to extend from the first retraction spring position (compressed, position of spring 464 in Fig. 10B) to the second retraction spring position (extended, position of spring 464 in Fig. 10D) as the movement mechanism (430/454/464) moves from the first movement mechanism position (position of movement mechanism 430/454/464 in Fig. 10B) to the second movement mechanism position (position of movement mechanism 430/454/464 in Fig. 10D).

Regarding claim 14, Ethelfeld discloses a method comprising:
applying a force by a movement mechanism (movement mechanism formed by actuation member 430 and springs 454/464; From Applicant’s Specification (par. [0035]), the corresponding structure for “a movement mechanism” is a movable member with two springs.) to a first end (end of needle 461 attached to needle carrier 463) of a rigid needle (461) to cause the rigid needle (461) to traverse a non-linear needle path (path followed by needle 461 is shown as non-linear - see Figs. 10A-D) from a first needle position (position of needle 461 shown in Fig. 10A-B and 10D) to a second needle position (position of needle 461 shown in Fig. 10C), wherein the non-linear needle path comprises a bend (position of needle 461 shown in Fig. 10C), the rigid needle (461) having a length and a circular cross-section along the length, the movement mechanism (430/454/464) forming a portion of the non-linear needle path 
maintaining a bend of the rigid needle (461) at the bend while traversing the non-linear needle path from the first needle position (position of needle 461 shown in Fig. 10A-B and 10D) to the second needle position (position of needle 461 shown in Fig. 10C) wherein the rigid needle (461) comprises a material configured to enable the rigid needle (461) to bend at the bend (see par. [0079]-[0080]);
applying a force to a cannula (451) from a second end (left end of needle 461 shown in Figs. 10A-D) of the rigid needle (461) (note: deflecting structure 425 is disclosed as deflecting both the cannula 451 and needle 461 during insertion - therefore, since cannula 451 fully surrounds needle 461, cannula 451 receives some degree of force from the second end (left end shown in Figs. 10A-D) of needle 461 at the deflecting structure 425 - see par. [0079]) when the movement mechanism (430/454/464) applies the force on the first end (end of needle 461 attached to needle carrier 463) of the rigid needle (461); and
traversing, by the cannula (451), from a first cannula position (position of cannula 451 shown in Fig. 10A-B) to a second cannula position (position of cannula 451 shown in Fig. 10C-D) based on the force applied on the cannula (451) from the second end (left end of needle 461 shown in Figs. 10A-D) of the rigid needle (461) (note: deflecting structure 425 is disclosed as deflecting both the cannula 451 and needle 461 during insertion - therefore, since cannula 451 fully surrounds needle 461, cannula 451 

Regarding claim 16, Ethelfeld discloses the method of claim 14, further comprising the cannula (451) entering a user's body due to the force applied by the movement mechanism (430/454/464) (see par. [0079]-[0080]).

Regarding claim 19, Ethelfeld discloses the method of claim 14, further comprising retracting the rigid needle (461) from the second needle position (position of needle 461 in Fig. 10C) to the first needle position (position of needle 461 in Fig. 10A-B and 10D) using a force generated by a retraction spring (464) (see par. [0079]-[0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ethelfeld (US Patent Application Publication No. 2006/0142698), as applied to claims 1 and 14 above, in view of Amano et al. (US Patent Application Publication No. 2017/0043133).
Regarding claim 2, Ethelfeld discloses the device of claim 1, wherein the bend configures the rigid needle (461) to be at an angle between the first end (end of needle 461 attached to needle carrier 463) of the rigid needle (461) to the second end (left end of needle 461 shown in Figs. 10A-D) of the rigid needle (461) (see Fig. 10A-D).  However, Ethelfeld fails to explicitly disclose that the angle is between 30 and 90 degrees.
Amano discloses a device (see Fig. 8) wherein the bend between the device (504) and the needle (514) is about 90 degrees (see par. [0014]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the bend of the needle of Ethelfeld to be 90 degrees because Amano discloses that perpendicular needle insertion minimizes the insertion length, by which the user can experience greater comfort and fewer complications (see Amano par. [0014]).

Regarding claim 6, Ethelfeld discloses the device of claim 1, wherein the first needle end (end of needle 461 attached to needle carrier 463) comprises a plate attachment (453 and 463) affixed at a first plate position (position of 453/463 in Figs. 10A-B).  However, Ethelfeld fails to disclose that the second needle end comprises the plate attachment.
Amano discloses a device (see Fig. 8) wherein the second needle end (portion of needle 514 outside of tubing 512) comprises the plate attachment (cannula carrier 516 and septum holder 518 in combination form a plate attachment).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date 

Regarding claim 7, modified Ethelfeld discloses the device of claim 6 substantially as claimed, wherein the plate attachment (453/463 of Ethelfeld which has been moved from the first needle end to the second needle end as described in the modifications to claim 6 above) is configured to move to a second plate position (position of 453/463 in Fig. 10C) when the rigid needle (461) traverses from the first needle position (position of needle 461 in Figs. 10A-B and 10D) to the second needle position (position of needle 461 in Fig. 10C).

Regarding claim 8, modified Ethelfeld discloses the device of claim 7 substantially as claimed, wherein the plate attachment (454/463 of Ethelfeld which has been moved from the first needle end to the second needle end as described in the modifications to claim 6 above) is configured to move from the second plate position (position of 453/463 in Fig. 10C) to the first needle position (position of 453/463 in Fig. 10A-B) when the rigid needle (461) retracts from the second needle position (position of needle 461 in Fig. 10C) to the first needle position (position of needle 461 in Fig. 10A-B and 10D) (note: portion 463 of plate attachment 453/463 moves from the second to the first plate position during needle retraction).

Regarding claim 9, modified Ethelfeld discloses the device of claim 7 substantially as claimed, wherein the plate attachment (454/463 of Ethelfeld which has been moved from the first needle end to the second needle end as described in the modifications to claim 6 above) is configured to remain at the second plate position (position of 453/463 in Fig. 10C) when the rigid needle (461) retracts from the second needle position (position of needle 461 in Fig. 10C) to the first needle position (position of needle 461 in Fig. 10A-B and 10D) (note: portion 453 of plate attachment 453/463 remains at the second plate position during needle retraction).

Regarding claim 15, Ethelfeld discloses the method of claim 14, wherein the first bend configures the rigid needle (461) to be at an angle between the first end (end of needle 461 attached to needle carrier 463) of the rigid needle (461) to the second end (left end of needle 461 shown in Figs. 10A-D) of the rigid needle (461) (see Fig. 10A-D).  However, Ethelfeld fails to explicitly disclose that the angle is between 30 and 90 degrees.
Amano discloses a device (see Fig. 8) wherein the bend between the device (504) and the needle (514) is about 90 degrees (see par. [0014]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the bend of the needle of Ethelfeld to be 90 degrees because Amano discloses that perpendicular needle insertion minimizes the insertion length, by which the user can experience greater comfort and fewer complications (see Amano par. [0014]).

Regarding claim 17, Ethelfeld discloses the method of claim 14, wherein the first needle end (end of needle 461 attached to needle carrier 463) comprises a plate attachment (453 and 463) affixed at a first plate position (position of 453/463 in Figs. 10A-B).  However, Ethelfeld fails to disclose that the second needle end comprises the plate attachment.
Amano discloses a device (see Fig. 8) wherein the second needle end (portion of needle 514 outside of tubing 512) comprises the plate attachment (cannula carrier 516 and septum holder 518 in combination form a plate attachment).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate attachment of Ethelfeld to be at the second needle end in order to accommodate a tubing around the first needle end which can allow for fluid delivery directly through the needle as well as maintaining the cannula within the body while the needle is being retracted (see Amano par. [0054]-[0055]).

Regarding claim 18, modified Ethelfeld discloses the method of claim 17 substantially as claimed, further comprising moving the plate attachment (453/463 of Ethelfeld which has been moved from the first needle end to the second needle end as described in the modifications to claim 6 above) from the first plate position (position of 453/463 in Figs. 10A-B) to a second plate position (position of 453/463 in Fig. 10C) when the rigid needle (461) traverses from the first needle position (position of needle 461 in Figs. 10A-B and 10D) to the second needle position (position of needle 461 in Fig. 10C).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Ethelfeld 2006 alone or in combination does not disclose the features of amended claim 1 (and similarly claim 14).  However, Applicant’s arguments relied upon the embodiment of Figs. 9A-C of Ethelfeld 2006.  The amendments to claims 1 and 14 regarding the rigid needle having a circular cross section and the movement mechanism forming a portion of the non-linear needle path changed the scope of the claims, which necessitated a new grounds of rejection that relies upon Ethelfeld 2006’s embodiment of Figs. 10A-D.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783